Exhibit 10(z)


exhibit10zsupplementa_image1.gif [exhibit10zsupplementa_image1.gif]





Coverage underwritten by the following subsidiary of Unum


Provident Life and Accident Insurance Company
1 Fountain Square
Chattanooga, TN 37402


Unum Life Insurance Company of America
2211 Congress Street
Portland, ME 04122


Provident Life and Casualty Insurance Company
1 Fountain Square
Chattanooga, TN 37402


www.unum.com


Unum is a registered trademark and marketing brand of Unum Group and its
insuring subsidiaries.


All rights reserved


























Supplemental Individual Disability Insurance Plan


Renewal Anniversary Date:      June 30, 2014


Developed Specifically For: 


Northrop Grumman
Case #132219


Presented by:


Robert S. Combi


Prepared by:
Paul R. Wickline 
San Francisco Sales Office



Plan Offering


We recently completed a review of your in-force Supplemental Income Protection
insurance plan and are pleased to renew your current offer. Enclosed with your
plan offering are detailed plan specifications and an offer request document. It
is not necessary to sign or return this document to us. Unum is pleased to
partner with you to provide these benefits for your employees. Specifically,
your customized plan design includes:


Guaranteed Standard Issue (GSI) Supplemental Individual Disability Insurance
Plan Summary
 
Tier 1
Tier 2
Eligibility
All Newly Hired/Eligible, Full-Time Executives Residing in California
All Newly Hired/Eligible, Full-Time Executives Residing Outside of California
Insurable Income
Base Salary
Base Salary
Plan Design
75% of monthly insurable income less LTD to amount of the GSI offer
75% of monthly insurable income less LTD to amount of the GSI offer
LTD Plan
Unum: 65% of Base Salary to a maximum of $15,000, 100% Employer Paid
Unum: 65% of Base Salary to a maximum of $15,000, 100% Employer Paid
GSI Benefit Maximum
$10,000
$10,000
Elimination Period
180 days
180 days
Benefit Period
To Age 65
To Age 65
Contract Type
California Income Series 675/Non-Cancellable Contract
Income Series 750
Contributory Status
Employer Paid
Employer Paid
Participation Requirement
100% (of all eligible lives)
100% (of all eligible lives)
Discount
35% Large Case
35% Large Case
Optional Additional Benefits: *
Catastrophic Disability Benefit - 25% of insurable income to $8,000 (not to
exceed 100% income replacement)
Catastrophic Disability Benefit - 25% of insurable income to $8,000 (not to
exceed 100% income replacement)
 
Guaranteed Coverage Increase (GCI) - Annual to cap of GSI offer
Guaranteed Coverage Increase (GCI) - Annual to cap of GSI offer
 
 
Work Incentive Benefit - 6 Months
 
 
Recovery Benefit - 6 Months



*The Lifetime Continuation Option Rider has been removed from the offering
effective with the Renewal Anniversary Date noted above.


1



--------------------------------------------------------------------------------



exhibit10zsupplementa_image1.gif [exhibit10zsupplementa_image1.gif]














































Northrop Grumman
Supplemental Individual Disability Insurance Plan








































    






Northrop Grumman


Supplemental Individual Disability Insurance Plan


Contract Benefits
California Income Series 675
Non-Cancellable Contract
Tier 1


Benefit Period
To Age 65
Elimination Period
Benefits begin after a waiting period of 180 days


Income Replacement for Total Disability
•    1st Two Years of Disability:  a monthly income benefit will be paid if you
are not able to perform with reasonable continuity the substantial and material
acts necessary to perform your usual occupation in the usual and customary way
and you choose not to work at any occupation. If you choose to work at any job,
you will not be considered to be totally disabled under your policy but you may
qualify for partial disability benefits
•    Remainder of Your Benefit Period:  a monthly income benefit will be paid if
you are not able to perform with reasonable continuity in any occupation in
which You could reasonably be expected to perform satisfactorily in light of
your age, education, training, experience, station in life, physical and mental
capacity and you choose not to work in any occupation that exists within any of
the following locations: (a) a reasonable distance or travel time from your
residence in light of the commuting practices of your community; or (b) a
distance or travel time equivalent to the distance or travel time you traveled
to work before becoming disabled; or (c) the regional labor market, if you
reside or resided prior to becoming disabled in a metropolitan area
•    2 Years Mental Disorder Benefit


Return-To-Work Benefits
•    Partial Disability Benefits:  monthly benefits for less-than-total
disability, based on your proportionate loss of income, for the duration of the
Benefit Period you chose for your policy


 
•    Work Incentive Benefit:  when you initially qualify for Partial Disability
or Residual Disability, you will receive a short-term incentive for up to 6
months equal to the difference between your pre-disability income and your
current income, for up to 100% income replacement (subject to the maximum
benefit amount)
•    Recovery Benefit:   paid for up to 6 months after you return to work full
time in your own occupation but continue to have a loss of earnings while you
rebuild your business or customer business


Optional Benefits
•    Guaranteed Coverage Increase: allows employer or employees to increase
monthly benefit without evidence of medical insurability up to the GSI Benefit
Maximum as salary increases occur
•    Monthly Catastrophic Benefit:  added to your income benefit, replacing up
to 100% of your prior income and paying in the event of certain very serious
disabilities that are likely to increase your living expenses (your insurance
professional can provide information on physical conditions that apply)







This information is not intended to be a complete description of the insurance
coverage available. The policy or its provisions may vary or be unavailable in
some states. Contract Provisions, Features and Optional Benefits are based on
our standard published issue ages. The policy has exclusions and limitations
that may affect any benefits payable. For complete details of coverage and
availability, please refer to Policy Form 675 and contact your Unum
representative.


2



--------------------------------------------------------------------------------



exhibit10zsupplementa_image1.gif [exhibit10zsupplementa_image1.gif]














































Northrop Grumman
Supplemental Individual Disability Insurance Plan








































    






Northrop Grumman


Supplemental Individual Disability Insurance Plan
ContracPlan Specifications


Income Series 750
Non-Cancellable Contract
Tier 2
Benefit Period
To Age 65
Elimination Period
Benefits begin after a waiting period of 180 days


Income Replacement for Total Disability
•    1st Two Years of Disability: a monthly income benefit will be paid if you
are totally disabled in your occupation, which means you are unable to work in
your occupation, not working in any other occupation, and are under the care of
a physician
•    Remainder of Your Benefit Period: after Your Occupation Period of 2 years,
pays if, due to injuries or sickness, you are unable to perform the material and
substantial duties of any occupation, and are under the care of a physician 
•    2 Years Mental Disorder Benefit
  
Return-To-Work Benefits
•    Rehabilitation Benefit:  can help you regain your self-sufficiency as soon
as possible. While you are disabled and receiving benefits, we may pay
rehabilitation expenses not covered by other benefits
•    Work Incentive Benefit:  when you return to work, you will receive a
short-term incentive for up to 6 months equal to the difference between your
prior income and your current income, for up to 100% income replacement (subject
to the maximum benefit amount)
•    Residual Disability Benefit:   you must be under a doctor's care to be
eligible for this benefit, which can pay for up to 2 years. You don't have to be
totally disabled to be eligible, but you must still either lose time (due to
injury or sickness) from your job or be unable to perform some of your job
requirements and incur a loss of earnings of at least 20%




 
    
•    Recovery Benefit: provides a benefit for up to 6 months if you fully
recover, return to full-time work in your occupation but you continue to lose
earned income due to your prior disability. This provision pays a benefit while
you re-establish your earnings base. The amount you get is based on the
percentage of earnings you lose
Other Features
•    Voluntary Suspension During Unemployment:  premium payments can be
suspended for up to one year from date of unemployment. Any loss incurred during
the suspension period is not covered


Optional Benefits
•    Guaranteed Coverage Increase: allows employer or employees to increase
monthly benefit without evidence of medical insurability up to the GSI Benefit
Maximum as salary increases occur
•    Catastrophic Benefit:* provides an additional benefit in the event of
catastrophic disabilities that are likely to increase your living expenses (your
insurance professional can provide information on physical conditions that
apply)
*Not available in CT, GA, NH, TX and VT
•    Presumptive Benefit:* provides an additional benefit in the event of
presumptive disabilities that are likely to increase your living expenses (your
insurance professional can provide information on physical conditions that
apply)
*Only available in CT, NH, TX and VT
•    Disability Protection Benefit:* provides an additional benefit in the event
of catastrophic disabilities that are likely to increase your living expenses
(your insurance professional can provide information on physical conditions that
apply)
*Only available in GA







This information is not intended to be a complete description of the insurance
coverage available. The policy or its provisions may vary or be unavailable in
some states. Contract Provisions, Features and Optional Benefits are based on
our standard published issue ages. The policy has exclusions and limitations
that may affect any benefits payable. For complete details of coverage and
availability, please refer to Policy Form Income Series 750 and contact your
Unum representative.


3



--------------------------------------------------------------------------------



exhibit10zsupplementa_image1.gif [exhibit10zsupplementa_image1.gif]














































Northrop Grumman
Supplemental Individual Disability Insurance Plan








































    






Northrop Grumman


Supplemental Individual Disability Insurance Plan






TERMS & CONDITIONS


Who is eligible


This offer is extended to all eligible individuals (as defined under
“Eligibility” on page 1) who are U.S. citizens or permanent U.S. residents
possessing a green card.


For a period of time commencing 180 Days prior to and including the date of
application, applicants must not have missed one or more days of work or been
homebound or admitted to a medical facility due to injury or sickness, or had
any restrictions or limitations on their ability to work on a full time basis
(30 hours or more per week) due to injury or sickness.
Basis of Issue


A standard offer means no modifications can be made to the contract's premium
rate, elimination period, benefit period or monthly benefit amounts to adjust
for a pre-existing medical condition.


If the Catastrophic Disability benefit is included in the offering, all
applicants will be asked questions for current Activities of Daily Living (ADL)
losses. If any ADL loss or applicable pre-existing condition exists on the date
of the application, no Catastrophic Disability benefit will be included in the
policy.


Similarly, if the Serious Illness Benefit is included in the offering,
applicants will be asked questions pertinent to the underwriting of this
benefit. A yes answer to any of those specific questions will result in no
Serious Illness Benefit being included in the policy.


Pre-existing Condition Limitation Provisions apply to the benefits in the
previous two paragraphs only.
 
The IDI benefit will coordinate with any other disability coverage applied for;
and any disability coverage already inforce.


Coverage applied for on a GSI basis cannot exceed this plan design and total
coverage to be in-force (includes Group Long Term Disability and Individual
Disability Insurance) cannot exceed our issue and participation limits.


The GSI benefit may be directly reduced by any inforce individual coverage that
was issued by Unum or its affiliated companies on a GSI basis. Unum will not
participate with any other active employer-sponsored individual disability GSI
program that provides long-term coverage through a non-cancellable or guaranteed
renewable contract.


Minimum policy size is $300 - must financially qualify.


Any additional amounts purchased beyond this offer amount will be considered to
be outside the plan design and subject to our normal medical and financial
underwriting guidelines.
Financial Requirements


We will accept a company-provided census (electronic preferred) listing employee
name, date of birth, job title, date of hire and compensation (defined as
Insurable Income on Page 1) as income documentation. For purposes of insurable
income, base salary is defined as stable annual salary. Variable compensation
may include bonus, commissions, K-1 earnings and other forms of incentive
compensation, and is defined as a two-year average of compensation or last
year’s if less. If only a one-year history of variable compensation
documentation is available due to an individual not having been employed long
enough to generate a two-year history, we will consider 75% of the variable
compensation as insurable. Insurable income should be broken down into base
salary and variable compensation in the census, if applicable.


Net Worth and Unearned Income considerations will be disregarded.
Application Type


GSI App Forms: Tier 1 A-32521 (short form GSI),
                           Tier 2 AE-1090 (short form GSI)









4



--------------------------------------------------------------------------------



exhibit10zsupplementa_image1.gif [exhibit10zsupplementa_image1.gif]














































Northrop Grumman
Supplemental Individual Disability Insurance Plan








































    










Northrop Grumman
Supplemental Individual Disability Insurance Plan
Offer Request


OFFER REQUEST
•
The above offer is contingent upon current ratebook and state regulations in
effect at application time. Any change in plan design, eligibility/participation
requirements, premium payer, etc. requires written approval by Case Design
Underwriting.

  


EMPLOYER AND BROKER
OBLIGATIONS/ENROLLMENT PROCESS
•
Unum will be provided with a full census (name, job title, date of hire,
insurable income, DOB, gender and employee Social Security Number) that will
allow for the development of personalized enrollment materials including
pre-printed applications for each employee.

•
The communication strategy will encompass an employer endorsement letter, the
distribution of personalized enrollment materials for each employee and
follow-up to each employee to review their personalized benefit proposal.

•
New employees must apply for coverage within 90 days of date of hire or
eligibility.

•
Employees who enroll and fully participate in this plan will have the
opportunity to update their coverage within the plan design and benefit maximums
during a scheduled annual or biannual enrollment period.





OFFER REVIEW PROCESS
This offer will be reviewed two years from the renewal anniversary date and
remains in effect subject to our review of the plan design, persistency and
overall case success. We may request current case information and census listing
eligible individuals, dates of birth, job title and current income to complete
our review. Although we do not anticipate doing so, we reserve the right to
withdraw or modify this offer at any time. Factors such as experience,
non-adherence to offer terms or availability of contract type could make this
necessary. Also, as the amount of this offer was based on the plan design
incorporating Unum LTD, we will reserve the right to modify our offer if there
is a change in the group LTD carrier. When appropriate, the Company will provide
90-days notice in advance of any anticipated change to this offer.


We are privileged that you have selected Unum to meet your employees’ income
protection needs. We appreciate the opportunity to serve you and your employees,
and we look forward to a continuing relationship.


5



--------------------------------------------------------------------------------



exhibit10zsupplementa_image1.gif [exhibit10zsupplementa_image1.gif]














































Northrop Grumman
Supplemental Individual Disability Insurance Plan








































    










Northrop Grumman


Supplemental Individual Disability Insurance Plan
DISCLOSURE REMINDER REGARDING BROKER COMPENSATION
Your insurance or benefits advisor can offer you advice and guidance as you
select the policy and provider most appropriate for your needs. At Unum we
recognize the important role these professionals play in the sale of our
products and services and offer them a variety of compensation programs. Your
advisor can provide you with information about these programs as well as those
available from other providers. We support disclosure of advisor compensation so
that customers can make an informed buying decision.
If you would like additional information about the range of compensation
programs our company offers, you can find more details at www.unum.com. Unum
provides employers with the premium and commission information needed to
complete Schedule A on Form 5500 for group insurance as may be required under
ERISA. You may request similar information for ERISA reporting purposes for
other insurance policies, such as Voluntary Benefits or Individual Disability.
If you would like to request such information or if you have other questions, or
if you would like to speak to us directly about advisor compensation, please
call Broker Compensation Services at 1-800-633-7491.
At Unum we recognize and support full transparency and disclosure of
compensation. Unum Enrollment Representatives are licensed as insurance
producers; they represent and act on behalf of Unum. Enrollment Representatives
do not receive compensation based in whole or in part on the sale of insurance
to you. If you have questions, contact your Unum IDI Executive Benefits
Representative.








cc: Karen M. Anderson, Chief Underwriter - IDI Case Design Underwriting


Northrop Grumman 2014 renewal.doc


3/13/14 ddd


6

